DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY COUNCIL,
                             Appellant,

                                    v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
           ENFORCEMENT and VANESSA GETHERS,
                        Appellees.

                              No. 4D17-2212

                         [November 22, 2017]

  Appeal from the State of Florida, Department of Revenue, Child
Support Enforcement; DOAH Case No. 17-002993-CS; and CSE Case No.
2001078022.

  Anthony Council, Hollywood, pro se.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellees.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.